JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED AND ADJUDGED that the district court’s judgment filed June 2, 2005, be affirmed. The record does not support appellant’s claim that the time he served on his new sentence should have been credited toward service of his original sentence, and appellant has given no basis *3for his contention that the audiotape of the 1992 hearing would demonstrate otherwise. The written “hearing summary” satisfied the requirements of the Due Process Clause. See Morrissey v. Brewer, 408 U.S. 471, 488-89, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972). Accordingly, the district court properly determined there was no basis for granting the writ of habeas corpus.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.